Citation Nr: 1726866	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to April 1974 and from January 1981 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2016, the Board denied service connection for a right shoulder disorder.  In March 2017, the United States Court of Appeals of Veterans Claims (CAVC or the Court) issued an Order vacating the June 2016 Board solely on the issue of a right shoulder disorder and remanded the case to the Board.  The March 2017 Court Order stated that the Board did not properly assess the evidence of record concerning whether the Veteran is entitled to a VA examination for his right shoulder.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged generally that his right shoulder disorder occurred in service, including as secondary to service-connected carpal tunnel syndrome or residuals of a right wrist fracture.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an August 2008 treatment record, the Veteran stated he has had right shoulder pain since January 2000.  The Veteran continues to state he has pain, including radiating pain, in the right shoulder, as reported in VA treatment records repeatedly from March 2008 through October 2008, and again in March 2011.  In August 2008, the Veteran was diagnosed with a right shoulder impingement and an X-ray showed "prominent inferior end of the distal clavicle."  In December 2009, an X-ray showed mild generative changes in the right shoulder.  For purposes of obtaining a medical examination, the Veteran has presented competent evidence of a current disability, or persistent or recurrent symptoms of disability.  The first element of McLendon is therefore meant.

The Veteran has been service connected for his two right wrist disabilities from 1974, for the right carpal tunnel (with a compensable rating from 1988), and May 2006, for the residual fracture.  Therefore, an event in service is established and the second element of McLendon is meant.

The record shows that the Veteran service connected right wrist disabilities are manifested by some limitation of motion and mild incomplete paralysis of the right median nerve.  The nature of the Veteran's right shoulder symptoms (including radiating pain) indicate a possible connection to the right wrist.  For the purposes of obtaining an examination, the third element of McLendon is meant.  

As there is insufficient medical evidence to decide the claim, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Afford the Veteran a VA medical examination and opinion with respect to his right shoulder.  For any right shoulder disability found, the examiner must provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right shoulder disability had its onset during service or is related to any in-service disease, event, or injury, to include his service connected right wrist fracture or carpal tunnel and medial nerve disability.

In formulating the requested opinion, the examiner is requested to review all pertinent records associated with the claims file.

A complete rationale should be provided for any opinion(s) expressed.

4.  Undertake any additional development necessary and readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



